FILED
                            NOT FOR PUBLICATION                             APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THOMAS G. JUNGHANS; RODERICK                     No. 10-17190
R. McBROOM,
                                                 D.C. No. 2:10-cv-00375-ROS
              Appellants,

  v.                                             MEMORANDUM *

DAVID M. REAVES, Chapter 7 Trustee,

              Appellee,

12 PERCENT FUND I LLC; COYOTE
GROWTH MANAGEMENT LLC,

              Debtors - Appellees.



RODERICK R. McBROOM; THOMAS                      No. 11-15988
G. JUNGHANS,
                                                 D.C. No. 2:10-cv-00375-ROS
              Appellants,

  v.

DAVID M. REAVES, Chapter 7 Trustee,

              Appellee,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
12 PERCENT FUND I LLC; COYOTE
GROWTH MANAGEMENT LLC,

               Debtors - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, Chief Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

      In these consolidated appeals, Roderick R. McBroom and Thomas G.

Junghans appeal pro se from the district court’s judgment affirming the bankruptcy

court’s judgment allowing the bankruptcy trustee to avoid their judgment liens

against estate property. They also appeal from the district court’s order denying

their motion for a stay pending appeal. We have jurisdiction under 28 U.S.C.

§ 158(d). We review independently the bankruptcy court’s decision, without

deference to the district court’s determinations. Leichty v. Neary (In re Strand),

375 F.3d 854, 857 (9th Cir. 2004). We affirm No. 11-15988 and dismiss No. 10-

17190.




          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2                                    10-17190
Appeal No. 11-15988

      The bankruptcy court properly concluded that, regardless of whether

Arizona or Colorado law applies, appellants’ judgment liens do not relate back to

the filing of the notices of lis pendens and instead were recorded within 90 days of

the filing of the bankruptcy petitions, and, thus, the judgment liens were properly

subject to avoidance under 11 U.S.C. § 547(b). See Hurst Concrete Prods., Inc. v.

Lane (In re Lane), 980 F.2d 601, 604-06 (9th Cir. 1992) (under California’s lis

pendens statute, judgment relates back to the date of the recording of lis pendens

only if the judgment is entered upon those specific claims asserting any interest in

the real property); Tucson Estates, Inc. v. Superior Court, 729 P.2d 954, 957 (Ariz.

Ct. App. 1986) (Arizona lis pendens statute was taken from California’s lis

pendens statute); Perry Park Country Club, Inc. v. Manhattan Sav. Bank, 813 P.2d
841, 843-44 (Colo. Ct. App. 1991) (when claims affecting rights in real property

are lost, any corresponding lis pendens expires).

Appeal No. 10-17190

      Appellants appeal from the district court’s order denying their motion for a

stay pending their appeal of the bankruptcy court’s judgment. Because we have

resolved that appeal, there is no longer need for any stay and, thus, this appeal is

dismissed as moot. See Ruvalcaba v. City of Los Angeles, 167 F.3d 514, 521 (9th


                                           3                                    10-17190
Cir. 1999) (“If there is no longer a possibility that an appellant can obtain relief for

his claim, that claim is moot and must be dismissed for lack of jurisdiction.”).

      AFFIRMED AND DISMISSED.

      Appeal No. 11-15988: AFFIRMED.

      Appeal No. 10-17190: DISMISSED.




                                            4                                     10-17190